Judgment, Supreme Court, New York County (John A. K. Bradley, J.), rendered December 7, 1988, convicting defendant, after jury trial, of criminal sale of a controlled substance in the third degree and sentencing him to an indeterminate term of imprisonment of from 6 to 12 years, unanimously affirmed.
The sole argument raised on appeal is that defendant’s guilt was not proved beyond a reasonable doubt. The trial evidence showed that defendant and an accomplice sold crack cocaine to an undercover police officer in the lobby of an apartment building and were arrested within minutes based on accurate descriptions radioed by the undercover officer to the backup officers. The undercover officer confirmed defendant’s identity *304both in a drive-by viewing at the scene and subsequently at the precinct approximately one hour later.
Defendant argues that no member of the backup team saw the undercover officer enter the premises, and that the charges were fabricated so that the undercover officer could finish her shift with a respectable number of arrests. These issues of credibility were properly submitted to the jury, which found otherwise. Concur—Ross, J. P., Carro, Asch, Wallach and Smith, JJ.